Following our remittitur (People v Frank, 65 AD3d 461 [2009]), Supreme Court conducted a hearing and properly denied the motion to suppress. Defendant’s contention that Supreme Court incorrectly limited the scope of the suppression hearing to issues arising out of Payton v New York (445 US 573 [1980]) is not preserved for our review (see CPL 470.05 [2]), and we decline to exercise our power to review that contention as a matter of discretion in the interest of justice (see CPL 470.15 [6] [a]). Defense counsel raised no objection to the court’s repeated pronouncements as to the scope of the hearing and implicitly approved the determination that the hearing would be limited to the alleged Payton violation. As an alternative holding, we find no error since our remittitur was based on our finding that defendant’s counsel provided all the particulars required in a motion alleging a Payton violation and the People’s response was inadequate to resolve that issue without a hearing.
We perceive no basis for reducing the sentence. Concur— Andrias, J.E, Friedman, Catterson and Acosta, JJ.